This is an appeal by defendant-appellant, David C. Foureman, from a decision of the Eaton Municipal Court suspending his driver's license for one year following a conviction for failure to drive within marked lanes.
On October 19, 1989 at approximately 12:30 a.m., appellant was traveling west on Interestate 70 in Preble County in a Jeep station wagon. Driving conditions were hazardous due to a heavy snowfall. Trooper Schnelle of the Ohio State Patrol received four separate CB calls about a Jeep station wagon traveling on Interstate 70 weaving from lane to lane. Schnelle saw appellant's vehicle from a rest area and, as it went by, he observed several semitrucks and passenger cars behind it who were unable to pass.
Schnelle followed appellant to U.S. Route 35, where he saw appellant weave across the centerline three times, once by over half of the vehicle width. Schnelle turned on his lights and siren and pursued appellant, but appellant did not stop until a truck blocked his way.
When Schnelle approached appellant, he noted a strong odor of alcohol on his person. Appellant stated that he was on his way home to Englewood from *Page 164 
Dayton, but appellant was traveling in the opposite direction. Schnelle had to help appellant walk to the rear of his car. Subsequently, appellant refused to take any field sobriety tests or a breath test.
Appellant was arrested and charged with driving under the influence of alcohol pursuant to R.C. 4511.19(A)(1), failure to drive within marked lanes pursuant to R.C. 4511.33 and failure to wear a seatbelt pursuant to R.C. 4513.263. Appellant pleaded not guilty to all three charges. Subsequently, the trial court suspended appellant's driving privileges pursuant to R.C.4511.191, stating that appellant had refused to take a chemical test and that appellant's driving would constitute a threat to public safety.
On November 22, 1989, pursuant to a plea bargain, appellant pleaded guilty to the charges of failure to drive within a marked lane and failure to wear a seatbelt. The DUI charge was dismissed by the prosecution for lack of evidence. Appellant was found guilty of the other charges and the trial court suspended his driving privileges for one year. That same day, the trial court issued a judgment entry granting appellant occupational driving privileges, stating that appellant could operate a motor vehicle "in the course of his employment * * * with the vehicle being equipped with the guardian interlock system." This appeal followed.
Appellant presents two assignments of error for review. In his first assignment of error, he states that the trial court erred in suspending his driver's license for a year after he was found guilty of failure to drive within marked lanes. He argues that this offense does not "relate to reckless operation." We find this assignment of error is not well taken.
The trial court suspended appellant's license under the authority of R.C. 4507.34, which provides:
"Whenever a person is found guilty under the laws of this state or any ordinance of any political subdivision thereof, of operating a motor vehicle in violation of such laws or ordinances, relating to reckless operation, the trial court of any court of record may, in addition to or independent of all other penalties provided by law, suspend for any period of time or revoke the driver's license or commercial driver's license of any person so convicted or pleading to such offenses for such period as it determines, not to exceed one year."
In State v. Kirkpatrick (June 22, 1987), Preble App. No. CA87-02-003, unreported, 1987 WL 13060, this court discussed the application of this statute. In that case, Jeffrey Kirkpatrick was charged with failing to drive on the right side of the roadway in violation of R.C. 4511.25(A) and driving under the influence of alcohol in violation of R.C. 4511.19(A)(3) (as it then *Page 165 
provided). A BAC Verifier test indicated that Kirkpatrick had a blood-alcohol level of .104. On the day of trial, the state requested that the DUI charge be dismissed in exchange for Kirkpatrick's guilty plea to the remaining charge. The trial court dismissed the DUI charge, accepted Kirkpatrick's guilty plea to the remaining charge, found him guilty and suspended his driver's license for one year. On appeal, Kirkpatrick argued that the trial court could not consider the alleged state of intoxication when sentencing him for failure to drive on the right side of the roadway. We rejected this argument and affirmed the decision of the trial court, stating:
"In suspending appellant's license, the court noted its concern about appellant's safety and the safety of others and found that appellant's condition was a specific impairment. Even though the DUI charge was dismissed, the court cannot be faulted for considering the fact that appellant's operation of his vehicle was alcohol related. Appellant was driving left of center for some reason, and if his consumption of alcohol was not the cause and there was no plausible mechanical reason, thenappellant's failure to stay in his appropriate lane of travelcertainly reflects a blatant disregard for the safety of otherswhich, by itself, would justify the suspension. Appellant's license was not suspended pursuant to a criminal sentencing statute. Instead, the court invoked a regulatory statute which permits the state to control and regulate traffic in a reasonable manner. We find nothing unreasonable in either the court's action or the factors it considered in making its determination." (Emphasis added.) Id. at 5-6.
Subsequently, we decided State v. Hartman (1987), 41 Ohio App.3d 142,  534 N.E.2d 933, upon which appellant relies. In that case, David Hartman was stopped by a state trooper for driving sixty-five m.p.h. in a fifty-five m.p.h. zone and was issued a citation for speeding. He was subsequently arrested for driving under the influence of alcohol. He submitted to a breath test which yielded a result of .094, less than the legal limit. He was charged with DUI based on the manner of operating his vehicle. Subsequently, the DUI charge was dismissed and he entered a plea of no contest to speeding. He was found guilty and his license was suspended for one year pursuant to R.C. 4507.34. We reversed the license suspension, concluding that there was no evidence that this speed was excessive for conditions or that his driving constituted a clear safety hazard to other drivers. In reaching this conclusion, we stated:
"We affirm our position in Kirkpatrick, supra, that a court of record, in deciding whether to suspend a driver's license pursuant to R.C. 4507.34, is entitled to consider all the evidence the record reveals which is probative of whether a defendant's operation of a motor vehicle was reckless, including his *Page 166 
state of sobriety. We however reject the notion, which we find to be suggested herein, that evidence of any minor traffic violation in combination with the consumption of a marginal quantity of alcohol, ipso facto, means an operator's driving is reckless.
"That a driver's operation of a motor vehicle was reckless is a conclusion reached by examining both the driving in issue andall the circumstances under which it took place. Foremost among these circumstances is the threat this manner of operation poses to others. A driver is not operating recklessly simply because he had consumed some alcohol when he committed an otherwise minor traffic offense which actually threatened no one. * * *" (Emphasis sic.) Hartman, supra, at 143-144, 534 N.E.2d at 935, fn. 3.
Appellant contends that Hartman controls the present case as there was no evidence that he operated his vehicle recklessly. He also contends that the trial court improperly considered his alcohol consumption when there was no evidence it caused any visible impairment of his driving. We disagree. Appellant was weaving significantly in and out of his lane at a time when driving conditions were hazardous. His weaving, whether caused by alcohol consumption or not, posed a serious threat to the drivers behind him who could not pass him. The present case is more factually similar to Kirkpatrick, supra, in that appellant's failure to stay within his lane of travel posed a serious safety hazard to other drivers. Moreover, at the sentencing hearing, appellant admitted that he had an alcohol problem which had affected his past driving behavior and that he was seeking help. We believe that the trial court properly considered that his traffic violation was alcohol-related. Therefore, appellant's first assignment of error is overruled.
In his second assignment of error, appellant states that the trial court's suspension of his license was an abuse of discretion. He argues that the length of the suspension and the conditions imposed upon his occupational driving privileges were unreasonable, arbitrary and capricious and that he was punished for driving under the influence of alcohol when he was never convicted of that charge. We find this assignment of error is well taken as it relates to the conditions placed upon his occupational driving privileges.
Appellant first argues that the length of the suspension, one year, was inappropriate for the offense of which he was convicted. We disagree. R.C. 4507.34 expressly authorizes the trial court to suspend the license of a defendant who violates a statute or ordinance relating to reckless operation for up to one year. Thus, the legislature deemed a one-year suspension to be an appropriate penalty. The decision of whether to suspend appellant's license and whether to suspend it for the maximum period imposed by statute was within the discretion of the trial court. See Columbus v. Tyson (1983), *Page 167 19 Ohio App.3d 224, 226, 19 OBR 374, 377, 484 N.E.2d 155, 158-159;State v. Newkirk (1968), 21 Ohio App.2d 160, 165, 50 O.O.2d 253, 256, 255 N.E.2d 851, 854. The trial court properly considered that the offense of which appellant was convicted was alcohol-related and determined that his driving posed a safety hazard to other drivers. Under the circumstances, we do not find that its decision to suspend appellant's license for the maximum period allowed by the statute was so unreasonable, arbitrary or unconscionable as to connote an abuse of discretion.
The trial court granted appellant occupational driving privileges conditioned upon appellant equipping his vehicle with a guardian interlock device. We conclude that the trial court had no authority to impose this condition upon appellant's driving privileges.
R.C. 2951.02(I)(1) is the only statutory authority that allows the trial court to order that a defendant equip his motor vehicle with a guardian interlock device. It provides:
"(I)(1) When an offender is convicted of a violation of section 4511.19 of the Revised Code, of a municipal ordinance relating to operating a vehicle while under the influence of alcohol, a drug of abuse, or alcohol and a drug of abuse, of a municipal ordinance relating to operating a vehicle with a prohibited concentration of alcohol in the blood, breath, or urine, or of section 2903.06 or 2903.07 of the Revised Code or of a municipal ordinance that is substantially similar to section 2903.07 of the Revised Code and that provides for that type of finding by a jury or a judge in a case in which the jury or judge found that the offender was under the influence of alcohol at the time of the commission of the offense, the court may require, as a condition of probation in addition to the required conditions of probation and the discretionary conditions of probation that may be imposed pursuant to division (C) of this section, any suspension or revocation of a driver's or commercial driver's license or permit or nonresident operating privilege, and all other penalties provided by law or by ordinance, that the offender operate only a motor vehicle equipped with an ignition interlock device that is certified as provided in section 4511.83 of the Revised Code."
Therefore, the court may order a defendant to use a guardian interlock device only if he or she is convicted of violating R.C. 4511.19, driving under the influence of alcohol, R.C.2903.06, aggravated vehicular homicide, R.C. 2903.07, vehicular homicide, or a similar municipal ordinance. R.C. 2951.02(I) expresses a legislative intent that the guardian interlock device be used only upon conviction of these offenses. Since appellant was not convicted of any of these offenses, the trial court was without authority to condition appellant's driving privileges on the use of a guardian interlock device. Consequently, *Page 168 
the order is void. See State v. Beasley (1984), 14 Ohio St.3d 74,75, 14 OBR 511, 512, 471 N.E.2d 774, 775. Accordingly, appellant's second assignment of error is overruled in part and sustained in part.
The judgment is affirmed in part and reversed in part.
Judgment accordingly.
WILLIAM W. YOUNG, J., concurs.
JONES, P.J., dissents.